Case 20-11285-mdc    Doc 354-2 Filed 09/24/20 Entered 09/24/20 11:08:56   Desc
                    Exhibit B - Liquidation Analysis Page 1 of 2



                                  EXHIBIT B



                               Liquidation Analysis




121076456_6
   Case 20-11285-mdc                 Doc 354-2 Filed 09/24/20 Entered 09/24/20 11:08:56                                           Desc
                                    Exhibit B - Liquidation Analysis Page 2 of 2

National Museum of American Jewish History
Liquidation Analysis

                                                   Estimated
                                                  Book Value at
                                                    3/1/2020                           High                 Mid                 Low


Cash and Cash Equivalents                                559,750                          559,750             559,750            559,750
Accounts Receivable                                       32,742                           32,742              32,742             32,742
Pledges and Campaign Receivables                         961,863        [1]                   -                   -                  -
Store Inventory                                          175,425                           35,085              26,314             17,543
Prepaid Insurance                                         81,002                              -                   -                  -
Property and Equipment - Net                          82,189,563                        8,181,640           7,101,920          6,022,199
Investments, at Fair Value                             4,423,815        [2]                   -                   -                  -
Long-Term Pledges                                      1,310,971        [3]                   -                   -                  -

Estimated Proceeds                                                                      8,809,217           7,720,725          6,632,233

Secured Lenders Collateral                                                              8,214,382           7,134,661          6,054,940

Net Proceeds                                                                              594,835            586,064             577,293

Chapter 7 Administrative Expenses
 Chapter 7 Trustee Commission                                                             287,527            254,872             222,217
 Chapter 7 Trustee Professionals                                                          200,000            175,000             150,000
 Winddown Costs                                                                            50,000             37,500              25,000
 Other (Records Storage)                                                                   25,000             25,000              25,000

Chapter 11 Administrative Expenses                                                        620,000             620,000            620,000
Chapter 11 Employee Wages                                                                 118,760             118,760            118,760
Chapter 11 Taxes                                                                            2,971               2,971              2,971
 Total Chapter 7 and Chapter 11 Expenses                                                1,304,258           1,234,103          1,163,948

Amounts Remaining for Prepetition General Unsecured Claims                                    -                   -                   -

Unsecured Debt                                                                          1,264,633          1,264,633           1,264,633
Secured Lenders Deficiency Claims                                                      21,848,898         22,928,619          24,008,340
                                                                                       23,113,531         24,193,252          25,272,973
                                                                                            0.00%              0.00%               0.00%


[1] Pledges and Campaign Receivables represent endowment and non-endowment pledges from donors to the Museum. In the event of a
    sale of the Museum land and building to another party, the conditions within the pledges would be considered to be breached, and
    the donors would no longer be required to make payments to fulfill their pledge obligation.

[2] Investments, at fair value represent endowment funds permanently restricted by donors for specific purposes, which include the
    support of Museum operations, exhibits, and other Museum programs. The Museum believes that the disposition of these assets
    would be overseen by the Pennsylvania Attorney General.

[3] Long-Term Pledges represent endowment and non-endowment pledges from donors to the Museum which are scheduled to be paid
    over multiple years. In the event of a sale of the Museum land and building to another party, the conditions within the pledges would
    be considered to be breached, and the donors would no longer be required to make payments to fulfill their pledge obligation.
